DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 4/8/21. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 requires the limitation “the biasing member”. However, claim 17, from which claim 40 depends from, does not provide antecedent of basis for the limitation.
Therefore, in order to continue with the examination, claim 40 will be examined as depending from claim 38, in order to provide the basis for the limitation. Correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20, 31-36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 1,661,454 to Wilson (Wilson 454) in view of US Pat No 7,695,032 to Bodily, US Pat No 1,724,630 to Wilson (Wilson 630), and EP 1477626 to Czernecki.  

    PNG
    media_image1.png
    614
    1074
    media_image1.png
    Greyscale

Wilson 454 discloses an apparatus that comprises a housing assembly comprising an inner housing (4) and an outer housing (2); a bolt assembly that comprises a latch bolt (14), a retention rod (14) and a latch bar (9). 
st and a 2nd position. 
Wilson 454 discloses that the inner housing (4) is slideable moveable between 1st and 2nd positions with respect to the outer housing (2) and adjusted by means of a plurality of slots (3) receiving a deflecting element (5).

    PNG
    media_image2.png
    679
    1524
    media_image2.png
    Greyscale

Bodily teaches that it is well known in the art to provide a similar apparatus, wherein the housing assembly is composed of inner and outer housings (114, 102), wherein the inner housing comprises an engagement projection (136), on a delectable member (114b) on the inner housing, positioned to be displaced along an adjustment slot (138) on the outer housing in order to adjust the apparatus.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the housing assembly described by Wilson 454, as one with inner and outer housings moveable with respect to each other by means of an engagement protrusion along an adjustment slot, as taught by Bodily, in order to provide an additional degree of movement for a quick adjustment of the backset of the apparatus. 

Wilson 454 discloses using the threads on the retention rod engaging a nut (10) within the latch bar. 

    PNG
    media_image3.png
    389
    1253
    media_image3.png
    Greyscale

Wilson 630 teaches that it is well known in the art to provide a retention rod (21) that is directly threadly engaged to a latch bar (15) in order to provide easy engagement between the two pieces and multiple adjusting positions. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the retention rod and latch bar described by Wilson 454 threadly engaged with each other, as taught by Wilson 630, in order to provide directly engage the retention rod to the latch bar without any additional elements.  
Applicant is reminded that a one-piece construction, in place of separate elements fastened together, is a design consideration within the skill of the art.  

Third, Wilson 454 fails to disclose that the threaded engagement between the latch bar and the retention bar allows adjustment between a 1st and a 2nd length position and the use of a retention clip to maintain the connection. 


    PNG
    media_image4.png
    514
    1373
    media_image4.png
    Greyscale

Czernecki teaches that it is well known in the art to provide a retention ring (14 or 15) on a threaded portion (7) of a latch bolt (4) so as to provide a stop feature when the latch bolt is axially adjusted between a 1st and a 2nd adjustment positions (figs 1-4). The retaining clip is maintained mounted during adjustment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the threaded engagement described by Wilson 454 with an axially movable threaded adjustment and retaining ring, as taught by Czernecki, in order to provide an adjustment without breaking the rod and allow adjustment in any position whenever the user desire.

    PNG
    media_image5.png
    1185
    1824
    media_image5.png
    Greyscale

In combination, Wilson 454, as modified by Wilson 630, Czernecki and Bodily, is capable of providing a rear face of the latch bolt abutting an end of the latch bar.
Further, in combination, Wilson 464, as modified by Wilson 630, Czernecki and Bodily, is capable of having the bolt assembly operated to transition between a bolt assembly first length and a bolt assembly second length less than the bolt assembly first length by causing relative rotation of the retention rod and the latch bar while the retaining clip is coupled to the retention rod. 
Finally, in combination, Wilson 454, as modified by Wilson 630, Czernecki and Bodily, is capable of having the biasing force from the biasing member when the adjustable housing assembly has the housing assembly first length and the adjustable bolt assembly has the bolt assembly first length is the same as the biasing force when the adjustable housing . 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 1,661,454 to Wilson (Wilson 454) in view of US Pat No 1,724,630 to Wilson (Wilson 630), and EP 1477626 to Czernecki.  
First, Wilson 454 fails to disclose that the retention rod is threadly engaged with the latch bar. Wilson 454 discloses using the threads on the retention rod engaging a nut (10) within the latch bar. 
Wilson 630 teaches that it is well known in the art to provide a retention rod (21) that is directly threadly engaged to a latch bar (15) in order to provide easy engagement between the two pieces and multiple adjusting positions. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the retention rod and latch bar described by Wilson 454 threadly engaged with each other, as taught by Wilson 630, in order to provide directly engage the retention rod to the latch bar without any additional elements.  
Applicant is reminded that a one-piece construction, in place of separate elements fastened together, is a design consideration within the skill of the art.  

Second, Wilson 454 fails to disclose that the threaded engagement between the latch bar and the retention bar allows adjustment between a 1st and a 2nd length position and the use of a retention clip to maintain the connection. Wilson 454 discloses the use of breaking portions on the retention rod in order to adjust position.
st and a 2nd adjustment positions (figs 1-4). The retaining clip is maintained mounted during adjustment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the threaded engagement described by Wilson 454 with an axially movable threaded adjustment and retaining ring, as taught by Czernecki, in order to provide an adjustment without breaking the rod and allow adjustment in any position whenever the user desire.

Claim 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 1,661,454 to Wilson (Wilson 454) in view of US Pat No 1,724,630 to Wilson (Wilson 630), EP 1477626 to Czernecki and further in view of US Pat No 7,695,032 to Bodily.
Wilson 454, as modified by Wilson 630 and Czernecki, fails to disclose that the inner and outer housing are axially and rotatable displaceable in order to position them in a 1st and a 2nd position. Wilson 454 discloses that the inner housing (4) is slideable moveable between 1st and 2nd positions with respect to the outer housing (2) and adjusted by means of a plurality of slots (3) receiving a deflecting element (5).

Bodily teaches that it is well known in the art to provide a similar apparatus, wherein the housing assembly is composed of inner and outer housings (114, 102), wherein the inner housing comprises an engagement projection (136), on a delectable member (114b) on 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the housing assembly described by Wilson 454, as modified by Wilson 630 and Czernecki, as one with inner and outer housings moveable with respect to each other by means of an engagement protrusion along an adjustment slot, as taught by Bodily, in order to provide an additional degree of movement for a quick adjustment of the backset of the apparatus. 

Claims 38 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 1,661,454 to Wilson (Wilson 454) in view of US Pat No 1,724,630 to Wilson (Wilson 630), EP 1477626 to Czernecki, US Pat No 7,695,032 to Bodily and further in view of US Pat No 7,607,701 to Levine. 
Wilson 454, as modified by Wilson 630, Czernecki and Bodily, fails to disclose a biasing spring located between a spacer and the latch bar. Wilson 454 discloses a pair of spring elements (13 and 16) between a spacer (12) and the latch bar, to maintain the positon of the elements and to bias the latch bolt.

    PNG
    media_image6.png
    464
    911
    media_image6.png
    Greyscale

Levine teaches an apparatus that comprises a housing assembly (70) and a bolt assembly. The bolt assembly comprises a latch bolt (41), a retention rod (42), and a latch bar or rod (52). The retention rod is threadingly coupled to the latch bar. The apparatus further comprises a single biasing element (60) to bias the latch bar and maintain the position of the elements.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the apparatus described by Wilson 454, as modified by Wilson 630, Czernecki and Bodily, with a single biasing element, as taught by Levine, in order to simplify the apparatus with less members while maintaining the function of biasing the latch bar and maintain the position of the elements.

Response to Arguments
With respect to the 112 2nd paragraph rejection to claims 24 and 31, the rejection has been withdrawn. 
With respect to the prior art rejection, the applicant argues that the prior art fails to disclose the new limitation, that “the bolt assembly operated to transition between a bolt assembly first length and a bolt assembly second length less than the bolt assembly first length by causing relative rotation of the retention rod and the latch bar while the retaining clip is coupled to the retention rod”. 
At the instant, the prior art rejection presented in the last Office Action does not disclose the new limitation. 
However, the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As shown above, Czernecki teaches that it is well known in the art to provide a retention ring on a threaded portion of a latch bolt so as to provide a stop feature when the latch bolt is axially adjusted between a 1st and a 2nd adjustment positions, and allow the user to adjust without wasting time taking the clip, adjust and put it back, since the retaining clip is maintained mounted during adjustment.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 24, 2021